Citation Nr: 0904779	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-38 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.

3.  Entitlement to an initial compensable rating for a left 
ring finger disability.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to March 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability and granted noncompensable service 
connection for hypertension and a left ring finger 
disability, each effective April 1, 2006.  An October 2007 
rating decision increased the disability rating for the 
veteran's hypertension from 0 to 10 percent disabling, 
effective April 1, 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In correspondence received from the veteran in April 2008, he 
indicated that he had received treatment at the VA Outpatient 
Clinic in Pensacola, Florida.  Currently, there are no VA 
treatment records of record.  Because the veteran indicated 
that he received treatment at a VA facility, and a request 
for these records has not yet been made, a remand is 
necessary.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
Outpatient Clinic in Pensacola, 
Florida,  dated from April 2006 to the 
present.  If any of the records are no 
longer on file, request them from the 
appropriate storage facility.  All 
attempts to secure those records must 
be documented in the claims folder.

2.  Then, readjudicate the claims.  If 
action remains adverse, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

